Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the track assembly being configured to customize in “width”, as set forth in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference character “106” is used to denote “cup shaped traction lugs” in paragraph [0026] and “brass plated wires” in paragraph [0028].  
Appropriate correction is required.

Claim Objections
Claim 8 objected to because of the following informalities:  The term “on” should be replaced with the term - -in- - in line 2 to more clearly define the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term "easy" in claim 10 is a relative term which renders the claim indefinite.  The term "easy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
The term "fine" in claim 15 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loegering et al (4,089,565). Loegering et al shows a track system having all of the features as set forth in the above claims.
	Per claim 1, Loegering et al shows a track assembly having a plurality of track members 2. The track includes first and second ends, and wraps around the tire(s) 16. The track members 2 include a traction lug disposed on a ground engaging surface 10, and a side lug 14 to engage a tire 16. A latch 8 including male 50 and female 48 mating sections extend from the first and second ends of the track, respectively. 
	Per claim 2, the track members 2 include a recess on the surface engaging the tire 16. 
	Per claims 3-4, the track members 2 are pivotally connected by a plurality of pins 20.
	Per claim 7, the track is adjustable in length.
	Per claim 9, the track increases the footprint of each tire 16.
	Per claim 10, the track system is removable and storable. 
	Per claim 12, the length of the track assembly can be changed. The width of the track assembly can be “customized” inasmuch as the Applicant’s invention is shown to be.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loegering et al. Loegering et al does not disclose that the latch 8 is made of anodized aluminum stampings. However, it would have been obvious to one of ordinary skill in the art to form the latch 8 of Loegering et al from such a material, dependent upon the desired chemical and physical properties of the latch, to not fail during use.

Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Loegering et al as applied to claims 1-4, 7, and 9-12 above, and further in view of Rommelfaenger et al (4,964,193). Loegering et al does not disclose that pins 20 are coated. 
	Rommelfaenger et al teaches the use of a pivot pin 20 that is coated in plastic 12. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide a coating to the pivot pins of Loegering, to prevent corrosion and/or decrease the coefficient of friction between the pins and track members.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loegering et al as applied to claims 1-4, 7, and 9-12 above, and further in view of Mosshart et al (3,871,720). Loegering et al does not show or disclose the traction lug being rubber or wire reinforced.
	Mosshart et al teaches the use of a traction lug 30 mounted on a track member 22 that is formed of rubber. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the track members of Loegering et al with a rubber traction lug, for the purpose of preventing/reducing damage to a road surface while still providing traction in loose or soft terrain.
	Regarding claim 5, Loegering et al as modified by Mosshart et al does not disclose that the rubber track member is wire reinforced. However, it is well known in the art to provide wire reinforcement to rubber track members, for the purpose of increasing the strength (and therefore useable life) of the rubber track members.
	Regarding claim 13, Loegering et al as modified by Mosshart et al does not disclose that the durometer of the rubber is 700. However, it would have been obvious to one of ordinary skill in the art to form the track members with rubber having the desired chemical and physical characteristics desired to prevent undue wear and/or failure of the rubber track member during use.

Allowable Subject Matter
Claims 8, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show tracks that mount around vehicle tires and/or sectional track arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617